Appeal by the defendant from a judgment of the County Court, Suffolk County (Ambro, J.), rendered December 13, 2010, convicting him of criminal possession of a controlled substance in the third degree and attempted conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 256 [2006]; People v Callahan, 80 NY2d 273, 280 [1992]; People v Seaberg, 74 NY2d 1, 11 [1989]; People v Duah, 91 AD3d 884 [2012]). The defendant’s valid waiver of his right to appeal forecloses appellate review of his challenge to the hearing court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Pena, 73 AD3d 1216, 1216-1217 [2010]; People v Johnson, 58 AD3d 868 [2009]).
The defendant’s contention that the County Court coerced him into pleading guilty is unpreserved for appellate review (see People v Strong, 80 AD3d 717, 717-718 [2011]; People v Scivolette, 80 AD3d 630, 630-631 [2011]; People v Dash, 74 AD3d *8081859, 1859 [2010]). In any event, the defendant’s contention is unsupported by the record (see People v Strong, 80 AD3d at 717-718; People v Scivolette, 80 AD3d at 631; People v Bravo, 72 AD3d 697, 698 [2010]; People v Pagan, 297 AD2d 582, 582 [2002]). Dickerson, J.E, Chambers, Austin and Miller, JJ., concur.